Citation Nr: 1422478	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a neurologic disability of the lower extremities.

2.  Entitlement to an initial compensable rating for a gastrointestinal disability.

3.  Entitlement to a rating in excess of 70 percent for adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to June 1987.

These matters come before the Board of Veterans' Appeals (Board) from August 2010 and April and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In the August 2010 decision, the RO granted an increased (50 percent) disability rating for adjustment disorder with mixed anxiety and depressed mood, effective from June 10, 2010.  In the April 2011 decision, the RO granted service connection for a gastrointestinal disability and assigned an initial noncompensable disability rating, effective from October 5, 2010.  In the October 2011 decision, the RO denied entitlement to service connection for neuropathy of the lower extremities.

In September 2011 the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  An informal hearing conference with a DRO was conducted in March 2012 in lieu of a formal hearing, and a report of that conference has been associated with the Veteran's claims file.

By a March 2012 decision, the RO assigned a 70 percent disability rating for adjustment disorder with mixed anxiety and depressed mood, effective from June 10, 2010.

(The claim for an increased rating for adjustment disorder with mixed anxiety and depressed mood is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  A neurologic disability affecting the lower extremities did not have its onset during military service, was not exhibited within the first post-service year, and is not otherwise related to active military service.

2.  From October 5, 2010 to June 20, 2012, the Veteran's gastrointestinal disability was manifested by mild symptoms of loose stools and constipation; there was no abdominal pain or any other symptoms of abdominal distress.

3.  From June 20, 2012, the Veteran's gastrointestinal disability has been manifested by moderate symptoms of loose stools, constipation, and frequent abdominal pain; there is no diarrhea.


CONCLUSIONS OF LAW

1.  The Veteran does not have a neurologic disability of the lower extremities that is the result of disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1113(b), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2013).

2.  The criteria for an initial compensable rating for a gastrointestinal disability have not been met for the period prior to June 20, 2012; however, the criteria for a 10 percent rating, but no higher, have been met from that date.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Code (DC) 7319 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The appeal for a higher initial rating for a gastrointestinal disability arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

With respect to the claim of service connection for a bilateral neurologic disability of the lower extremities, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in September 2011, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a neurologic disability of the lower extremities.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the September 2011 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for a neurologic disability of the lower extremities or a gastrointestinal disability.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his claimed neurologic disability and the severity of his gastrointestinal disability and opinions have been obtained concerning the etiology of the claimed neurologic disability.  

Although the most recent VA examination for the Veteran's service-connected gastrointestinal disability took place in 2012, he has not reported any change in his disability since that time, and the record does not otherwise suggest any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).  Thus, a new VA examination for the service-connected gastrointestinal disability need not be conducted.
Analysis

I. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a September 2011 VA examination report includes a diagnosis of bilateral peripheral neuropathy of the lower extremities.  Thus, a current neurologic disability of the lower extremities has been demonstrated.

The Veteran contends that his neurologic disability of the lower extremities is related to Rocky Mountain Spotted Fever (RMSF) that he experienced in service.  Service treatment records indicate that he had a tick removed from his chest in May 1986 and that he subsequently developed a febrile illness characterized by temperatures of 102 to 103.  He also experienced a left lower lung field pneumonia and a left pleural effusion.  A definite diagnosis was not made, but he was presumed to have RMSF.  He was admitted to Walter Reed Army Medical Center and was diagnosed as having pleuritic chest pain, status post lower lobe pneumonia, status post left pleural effusion, left lower lung field airway disease, and a restrictive ventilator defect.  He was found to be unfit for further military duty and was referred to the Physical Evaluation Board for consideration of separation from service.

The Veteran has not reported, and the evidence does not otherwise indicate, a continuity of symptomatology with regard to a neurologic disability affecting the lower extremities.  There is no evidence of any complaints of or treatment for neurologic problems in his service treatment records and an April 1987 examination for purposes of a medical evaluation board was normal other than for lung and chest problems.

If a chronic disease, such as an organic disease of the nervous system, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed neurologic disability of the lower extremities in service and the Veteran has not contended that such a disability existed in service.  Hence, service connection cannot be granted on this basis.

The objective evidence otherwise indicates that the Veteran's current neurologic disability of the lower extremities did not manifest until many years after service. The earliest post-service clinical evidence of a neurologic disability of the lower extremities are VA mental health medication and primary care treatment notes dated in May 2011, which reveal that the Veteran reported that his feet were "freezing and hurting" and that such symptoms had been present for a few months.  He was diagnosed as having a history of ascending lower extremity neuropathy and coolness.   VA treatment records dated in June and July 2011 and VA examination reports dated in August and September 2011 reflect that the Veteran's lower extremity neurologic symptoms had been present for, at most, two years.  There is no clinical or lay evidence of any earlier lower extremity neurologic problems following service.

The absence of any objective clinical or lay evidence of lower extremity neurologic symptoms for over two decades after the Veteran's separation from service in June 1987 weighs against a finding that his current neurologic disability of the lower extremities was present in service or in the year or years immediately after service.

The medical opinions of record indicate that the Veteran's current neurologic disability of the lower extremities is not related to service.  The September 2011 VA examination report includes an opinion that the Veteran's current peripheral neuropathy of the lower extremities was likely ("at least as likely as not"/"50 percent or greater probability") incurred in or caused by service.  In October 2011, the physician assistant who conducted the September 2011 VA examination provided an addendum to the September 2011 examination report which included an opinion that the Veteran's claimed disability was not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of a service-connected disability.

The September and October 2011 opinions were based upon a review of medical literature and the Veteran's medical records, the examiner's medical training and knowledge, and his clinical experience and expertise.  The examiner explained that RMSF can have neurologic findings, but that such findings are associated with encephalopathy/meningismus and are manifest early in the course of the disease and not years later.  The Veteran's diagnosis of RMSF was not proven.  He did have a febrile illness with pneumonia and a pleural effusion, but there was no evidence for a nexus finding.  Also, a review of medical literature revealed that there was nothing written about latent neurologic findings or neuropathy as a secondary condition.

In June 2012 a VA physician assistant reviewed the Veteran's claims file, medical literature, and a medical article that had been submitted by the Veteran and opined that his neurologic disability of the lower extremities was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The reviewer noted the rationale that had been provided by the examiner who conducted the September 2011 VA examination and added that the medical article submitted by the Veteran was reviewed, but that the study discussed therein did not specifically state that the RMSF organism (R. Rikettsii) was responsible for peripheral neuropathy.  Rather, the article stated that there was a need for further studies to determine if there are other neurologic manifestations of RMSF infection.  The article only speculated that there may be other neurologic manifestations of RMSF that are not yet recognized, but it did not specifically identify any such manifestations.

The reviewer further explained that the article submitted by the Veteran stated that the accepted neurologic manifestations of an R. Rikettsii infection involve the central nervous system (CNS) and include headaches, lethargy, encephalopathic symptoms, and a variety of focal findings including hemiplegia, athentosis, and transverse myelitis.  The Veteran had never manifested any of these neurologic findings.  It would be difficult to accept that if the Veteran had RMSF, he would not have manifested any of the known neurologic manifestations, but instead manifested neurologic changes (peripheral neuropathy) that none of the accepted medical literature recognized.  Overall, the article submitted by the Veteran did not constitute strong enough evidence to conclusively determine that it was likely ("at least as likely as not"/"50 percent or greater probability") that RMSF caused the Veteran's current peripheral neuropathy.  Thus, the reviewer concluded that it was not likely ("less likely as not"/"50 percent or less probability") that RMSF caused the current neuropathy.

Moreover, the Veteran had no serological evidence of having had RMSF.  Nevertheless, he received a full course of the accepted empiric treatment for RMSF at the time of his initial illness in a timely and complete manner.  Thus, based upon the complete course of treatment, there is no indication that he had any subsequent neurologic manifestations of RMSF.

The September and October 2011 opinions are of somewhat limited probative value to the extent that they indicate both that the Veteran's current bilateral neurologic disability of the lower extremities was likely related to service and was not likely caused by a service-connected disability, but are accompanied by rationales that explain why the claimed neurologic disability is not related to service.  However, the June 2012 opinion is accompanied by a specific and detailed rationale that is based upon a review of the Veteran's medical records and reported history, medical literature, and a medical article submitted by the Veteran and the rationale is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

The Veteran has expressed his belief that his current neurologic disability of the lower extremities is related to RMSF that he experienced in service.  However, as a lay person, he can only comment as to symptoms and immediately observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current neurologic disability of the lower extremities is related to any specific medical problems in service (including RMSF), as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).

Although the Veteran has received treatment from medical professionals for his claimed neurologic disability of the lower extremities, none has attributed this disability to any disease or injury in service.  Also, the only medical opinions of record indicate that no relationship exists between the Veteran's claimed disability and service.

There is no other evidence of a relationship between the Veteran's current neurologic disability of the lower extremities and service (including RMSF in service), and neither the Veteran nor his representative has alluded to the existence of any such evidence.  The Board does acknowledge that the Veteran and his representative have submitted and made references to medical literature pertaining to RMSF and its residuals.  However, generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  In this case, no medical professional has specifically related any such information contained in the submitted medical literature to the Veteran.  Also, as discussed above, the record fails to demonstrate any evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current neurologic disability of the lower extremities is related to service, manifested in service, or manifested within a year after his June 1987 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

II. Gastrointestinal Disability Rating

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's gastrointestinal disability has been rated under 38 C.F.R. § 4.114, DCs 7399-7319.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2013).  Here, the use of DCs 7399-7319 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected gastrointestinal disability, and that this disability has been rated by analogy to irritable colon syndrome under DC 7319.  See 38 C.F.R. § 4.20 (2013) (allowing for rating of unlisted condition by analogy to closely related disease or injury). 

Under DC 7319, the following criteria apply:  a noncompensable disability rating is warranted for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress; a 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress; and a 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.

In this case, a November 2010 VA examination report reveals that the Veteran's gastrointestinal complaints were minimal and that while he tended towards constipation for which he took medication (docusate), he did not experience any nausea, vomiting, dysphagia, weight loss, abdominal pain, change in bowel habits, or bloody stools.  Examination revealed that he appeared well and in no distress.  His abdomen was symmetric, soft, and nontender, bowel sounds were active, and there were no masses or organomegaly.  

VA treatment records dated from November 2010 to July 2011 and the Veteran's August 2011 notice of disagreement include reports of constipation and laxative use that caused urgency and frequent bowel movements in the morning.  Such symptoms interfered with the Veteran's daily routine.  VA secure messaging notes dated on in July 2011 indicate that he reported that he had experienced loose bowels for the previous 2 days with between 5 to 6 loose bowels per day.  An esophagogastroduodenoscopy and a colonoscopy were performed in March 2011 and the Veteran was diagnosed as having gastric biopsy (rule out Helicobacter pylori gastritis), a diminutive gastric polyp, and an inlet patch.  The colonoscopy was normal.  

During a VA examination conducted on June 20, 2012, the Veteran reported that he experienced increased frequency of 3 to 4 stools per day which occurred 4 to 6 times each week.  Some stools were small and normally formed, but some were loose.  He also experienced constipation once a week and daily crampy abdominal pain.  He took NSAIDs for his abdominal pain and stool softeners (e.g. docusate) for his constipation.  (The examiner who conducted the June 2012 VA examination noted that the use of stool softeners was likely a contributing factor to the Veteran's frequent loose stools).  However, he did not take any medications specifically for irritable bowel syndrome, did not receive treatment from any gastrointestinal specialist, had not undergone any surgical treatment for an intestinal condition, and did not experience any true diarrhea, melana, or hematochoezia.  

The examiner also reported that the Veteran experienced occasional episodes of bowel disturbance with abdominal distress, but that he did not experience any weight loss, malnutrition, serious complications, tumors, neoplasms, or any other general health affects attributable to his intestinal condition.  The examiner indicated that the Veteran was not a credible historian, but no further explanation or rationale for this conclusion was provided.  The Veteran was diagnosed as having irritable bowel syndrome.

The above evidence reveals that during the entire claim period prior to June 20, 2012, the symptoms of the Veteran's gastrointestinal disability most closely approximated the criteria for a noncompensable rating under DC 7319.  Although he reported occasional constipation and loose stools during this period, there is no evidence of any abdominal pain or any other symptoms of abdominal distress.  The absence of abdominal pain was specifically noted during the November 2010 VA examination and examination of the Veteran at that time revealed that he appeared well and in no distress and that his abdomen was normal.  Thus, the weight of the evidence reveals that the Veteran experienced no more than mild gastrointestinal symptoms prior to June 20, 2012 and an initial compensable rating under DC 7319 is not warranted during this period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.114, DC 7319.

As for the period since June 20, 2012, the Veteran reported during the June 2012 VA examination that he experienced 3 to 4 stools per day up to 4 to 6 times each week and that some such stools were loose.  Also, he experienced abdominal pain on a daily basis.  Despite the fact that the June 2012 examiner noted that the Veteran only experienced occasional episodes of bowel disturbance with abdominal distress, the Board finds that in light of the report of multiple stools per day for the majority of the week as well as daily abdominal pain, the Veteran's service-connected gastrointestinal disability has likely caused moderate symptoms.  Based upon the evidence in this case, the exact onset of the Veteran's increased gastrointestinal symptomatology following the November 2010 VA examination cannot be determined with any certainty.  Specifically, it cannot be determined exactly when he began to experience daily abdominal pain with increased bowel disturbance.  The earliest that that it can be factually ascertained that he met the criteria for a 10 percent rating is June 20, 2012, the date of the most recent VA examination.  

Thus, an initial 10 percent rating for the service-connected gastrointestinal disability under DC 7319 is warranted since June 20, 2012.  Although the Veteran has reported loose stools, there is no evidence of any diarrhea during this period and the June 2012 VA examination report specifically indicates that the Veteran did not experience any true diarrhea and that his loose stools were likely due to the use of stool softeners.  As there is no evidence of any diarrhea during this period and the evidence does not otherwise indicate that the Veteran has experienced more or less constant abdominal distress, a rating higher than 10 percent under DC 7319 is not warranted at any time since June 20, 2012.  Id.

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected gastrointestinal disability.  The symptoms associated with this disability are all contemplated by the rating criteria as set forth above.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected gastrointestinal disability during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a neurologic disability of the lower extremities is denied.

Entitlement to an initial compensable rating for a gastrointestinal disability, prior to June 20, 2012, is denied.

Entitlement to a 10 percent rating for a gastrointestinal disability, effective from June 20, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.
REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence reflects that the Veteran's service-connected psychiatric disability may have worsened since his most recent VA examination in August 2011.  The Veteran's representative reported in a January 2012 letter that the Veteran's anxiety medication had been increased, suggesting a worsening.  Hence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected psychiatric disability is triggered.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An April 2012 VA mental health medication management note indicates that the Veteran was scheduled for additional psychiatric treatment in 4 months.  Also, an April 2012 VA primary care treatment note reflects that he was scheduled for VA mental health treatment on July 27, 2012.  The most recent VA treatment records in the claims file and among the paperless records in the Virtual VA system are from the VA Medical Center in Mountain Home, Tennessee (VAMC Mountain Home) and are dated to July 3, 2012.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability from VAMC Mountain Home dated from July 2012 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected psychiatric disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's service-connected psychiatric disability, describe the impact of the disability on his occupational and social functioning, and provide a Global Assessment of Functioning score.

The examiner must provide reasons for any opinion given. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions regarding the severity of the his psychiatric disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

3.  The agency of original jurisdiction (AOJ) shall review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

4.  If the benefit sought remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


